Citation Nr: 0631455	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  03-23 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty with the Philippine Scouts 
from May 1946 until his discharge as a Private First Class in 
April 1949.  The appellant is the veteran's surviving spouse.  
This case comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision.

In July 2060, a Travel Board hearing was held at an RO before 
C. W. Symanski, who is the Veterans Law Judged rendering the 
final determination in this case. and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).


FINDING OF FACT

1.  The veteran died in June 2002 as a result of  cardiac 
arrest due to ischemic heart disease, generalized 
atherosclerosis, and diabetes mellitus.  Other significant 
conditions contributing to the veteran's death, were listed 
on the death certificate as hypertension and chronic 
obstructive lung disease.  Service connection was not in 
effect for any disability at the time of death.

2.  Cardiovascular disease, diabetes mellitus and chronic 
lung disease were not manifested in service or for many years 
thereafter.

3.  The veteran's fatal conditions have not been shown to be 
related to service.

CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1110,  5107 (West 
2002); 38 C.F.R. §§ 3.40, 3.41, 3.303, 3.312 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the appellant of: 1) the information 
and evidence needed to substantiate and complete her claim; 
2) what part of that evidence she is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for her; and 4) the need to send the RO any additional 
evidence that pertains to her claim.  38 C.F.R. § 3.159.  VA 
advised the appellant in a September 2002 letter of all but 
the last required element.  Despite the fact that the 
appellant has not received a letter with the exact language 
of the 4th required element, the appellant has not been 
prejudiced because of this because she has been given every 
opportunity to submit evidence in support of her claim.  She 
received a July 2003 statement of the case which included 
38 C.F.R. § 3.159, and made a written statement in March 2005 
stating that she had no further documents to submit.  

VA also has a duty to assist claimants in substantiating 
their claim.  In this case, VA obtained or attempted to 
obtain the veteran's service medical records and private 
medical records indicated by the appellant to be relevant.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  VA has 
satisfied its duties to notify and assist the appellant and 
additional 


development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.
 
I.  Claim for Service Connection

The veteran died in June 2002.  The veteran's certificate of 
death indicates the immediate cause of death to be cardiac 
arrest due to ischemic heart disease, generalized 
atherosclerosis, and diabetes mellitus.  Other significant 
conditions contributing to the veteran's death, but not 
listed above, were hypertension and chronic obstructive lung 
disease.  Service connection was not in effect for any 
disability at the time of death.

Service connection will be granted for a disability resulting 
from an injury suffered or disease contracted in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  "Service" applicable for 
service connection includes active duty in the Philippine 
Scouts; however, does not include any service in the 
Philippine Army.  38 C.F.R. § 3.40, 3.41.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The issue involved 
will be determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, particularly including autopsy reports.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those two events.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records from the Philippine 
Scouts include morning reports indicating that the veteran 
was diagnosed with pneumonia and naso pharygitis in service 
and that he underwent a hospital stay while in service.  
Hospital records were not obtainable.  

In July 1976, the veteran filed a claim for disability 
compensation, reporting that he was treated in 1946 and 1947 
for pneumonia and cough/fever.  He did not list any treatment 
for the disabilities after service.  The RO denied service 
connection for the claimed conditions later the same year.  

The veteran underwent a VA examination in August 1992 at 
which time pertinent diagnoses included hypertension and a 
heart condition.  No reference was made to any disability 
involving the lungs.  

Of record are various medical records showing treatment for a 
variety of disabilities in the early 2000's.  In a letter 
dated in September 2002, a private physician certified that 
the veteran had been under his care since November 2000 for a 
number of disabilities including diabetes, hypertension and 
chronic obstructive pulmonary disease.  

In a November 2003 letter; a certification was received from 
the Camp Lapulapu Hospital, Armed Forces of the Philippines, 
which referred to the veteran as being a retired Second 
Lieutenant with the Philippine Army.  It was reported that he 
had been admitted to this hospital due to asthma and chronic 
obstructive lung disease during active military service.  it 
was further noted that during his military career, 


he had been assigned to the motor pool where he was exposed 
to hazardous chemicals.  It was further certified that 
hospital medical records were discarded every five years.

In reviewing the evidence as noted above, it appears that the 
veteran was treated in 1946-47 for pneumonia and an upper 
respiratory condition;  However, there is no evidence that 
these conditions developed into the chronic lung problems 
that contributed to cause death.  There is no evidence of a 
continuity of pertinent symptoms that would otherwise tend to 
establish the presence of a chronic lung condition during 
service.  38 C.F.R. § 3.303(b).  Moreover, there is no 
evidence of any cardiovascular disease until many years after 
service, nor is there any medical evidence linking any of the 
fatal conditions to the veteran's service in the Philippine 
Scouts.  In this regard, we have considered the certification 
from the Camp Lapulapu Station Hospital; however, it is clear 
that the comments therein are directed toward apparent 
Philippine Army Service after discharge from the Philippine 
Scouts.  As noted above any post World War II service in the 
Philippine Army does not qualify as active military service 
for the purpose of entitlement to VA benefits.              

The Board has considered the appellant's statements in 
support of her claim.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active service or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  There is no question of fact to be resolved in 
favor of the appellant, and the claim must be denied.  
38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


